--------------------------------------------------------------------------------

AGREEMENT AND DEED OF TRANSFER

THIS AGREEMENT AND DEED OF TRANSFER is dated for reference as of the 26th day of
April, 2006.

BETWEEN:

> > EDI EXPLORATION DRILLING INTERNATIONAL HOLDING GmbH, a company duly formed
> > under the laws of Germany, with its principal office at Goethestrasse 61,
> > D-45721 Haltern Am See, Germany
> > 
> > (hereinafter called the "Transferor")

OF THE FIRST PART

AND:

> > INVISION CAPITAL, INC., a corporation duly formed under the laws of Nevada
> > with its principal office at #205 - 1480 Gulf Road, Point Roberts, WA 98281
> > 
> > (hereinafter called the "Transferee")

OF THE SECOND PART

THIS DOCUMENT WITNESSES THAT for value received, the receipt and sufficiency of
which is hereby acknowledged, the Transferor DOES HEREBY assign to the
Transferee all of the Transferor’s shares, rights and interests in EDI
Exploration Drilling International GmbH, a limited liability company duly formed
under the laws of the Federal Republic of Germany, registered in the commercial
register of the District Court (Amtsgericht) Gelsonkirchen under commercial
registration No. HRB 8068, being a 100% ownership interest, free and clear of
all liens, charges and encumbrances, and Transferee DOES HEREBY accept such
assignment.

1.

The Transferor hereby represents to the Transferee that the Transferor has all
necessary authority to execute this Agreement and Deed of Transfer.

    2.

The Transferee hereby represents to the Transferor that the Transferee has all
necessary authority to execute this Agreement and Deed of Transfer.

    3.

The Transferee and the Transferor agree to enter into any other documents and
take such further actions as shall be necessary to give effect to this Agreement
and Deed of Transfer.

    4.

Notwithstanding execution of this document and the transfer of the ownership of
EDI Exploration Drilling International GmbH, the representations of the
Transferee and the Transferor made in the agreement among the Transferee, the
Transferor, EDI Exploration Drilling International GmbH, and Frank Rigney dated
for reference as of the 5th day of April, 2006, shall survive this transfer of
interest and remain in force and effect.

    5.

This Agreement may be executed in one or more counter-parts, each of which so
executed shall constitute an original and all of which together shall constitute
one and the same agreement.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

EDI EXPLORATION DRILLING INTERNATIONAL   INVISION CAPITAL, INC. HOLDING GmbH    
                  Per: /s/ Guenter Thiemann   Per: /s/ John Boschert   Guenter
Thiemann, Managing Director     John Boschert, President and Director          
            /s/ Rainer Rotthaeuser         Rainer Rotthaeuser, Managing Director
     


--------------------------------------------------------------------------------